internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-138312-01 date date legend taxpayer entity a entity b dates one two three four five six seven eight individual a dear this replies to a letter dated date submitted on behalf of taxpayer in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement described in sec_1_1503-2 and the annual certification described in sec_1_1503-2 with respect to entities a and b in accordance with schedule a which we have attached and made part of this ruling letter additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in re plr-138312-01 individual a is the vice president and chief financial officer of taxpayer the affidavit of individual a and the facts submitted discuss his reasons for his conclusion that taxpayer was not required to file the agreements and annual certifications provided under sec_1_1503-2 and demonstrate that taxpayer reasonably relied on individual a’s advice sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file an agreement and annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement described in sec_1 g i and the annual certification described in sec_1_1503-2 for the tax years requested with respect to entities a and b in accordance with schedule a no opinion is expressed as to the application of any other section of the regulations or code to the facts presented further no opinion is expressed as to the characterization of the losses by taxpayer as ordinary losses and not capital losses pursuant to sec_1231 on the sale of substantially_all the business_assets by entity a on date one and by entity b on date two in addition no opinion is expressed regarding taxpayer’s position that no triggering event occurred under sec_1_1503-2 with respect to the losses of entity a on date one and by entity b on date two in re plr-138312-01 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements and annual certifications sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements and annual certifications taxpayer’s request for an extension of time under sec_301_9100-3 to file the documents provided under sec_1_1503-2 will be the subject of a separate ruling letter pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international in re plr-138312-01 schedule a an extension of time has been requested to file the election and agreement provided under sec_1_1503-2 with respect to entity a and entity b for the tax years ended as indicated below tax_year ended entity a entity b date three date four date six requested not requested requested requested not requested requested an extension of time has been requested to file the annual certification provided under sec_1_1503-2 with respect to entity a for each of the tax years ended as follows date four date five date six date seven date eight
